Citation Nr: 0606127	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant/Veteran and his brother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970, including honorable combat service in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge on April 27, 2005.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a low back disability that began during 
his period of service.


CONCLUSION OF LAW

A low back disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that he injured his back during combat 
and treated himself as he was a medic performing duties in 
the field.  He credibly testified before the Board that he 
experienced back pain since the in-service injury, but did 
not seek treatment until he re-injured his back after 
service.  The veteran's brother testified that the veteran 
had complained of back pain since his period of combat 
service and had related the details of an in-service injury 
to him shortly after discharge from service.

Consistent with the veteran's testimony, service medical 
records do not show treatment for a back injury.  Post-
service treatment records show that the veteran was treated 
in 1984 following a work-place injury.  His treating 
physician opined that the veteran had a pre-existing low back 
disability that was aggravated.  The veteran is currently 
diagnosed as having spondylolisthesis and degenerative 
arthritis of the lumbar spine.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. Section 1154(b) requires a three-
step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in or aggravated by the veteran's 
combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  

(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  

Given the nature of the veteran's military occupational 
specialty as a medical specialist and his awards of the 
Silver Star, Purple Heart, and Bronze Star, the Board finds 
that the evidence clearly shows that the veteran participated 
in combat and his testimony with respect to an injury that 
occurred during combat is consistent with the circumstances 
of such service.  Accordingly, the Board finds that the 
veteran injured his back during his active service.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

After a thorough review of the evidence, including the 
credible testimony of the veteran and his brother, the Board 
finds that the veteran has continued to experience low back 
pain since his period of service.  When resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the medical evidence of a low back disability that pre-
existed post-service treatment coupled with the veteran's 
assertions is sufficient to make a connection between his 
current disability and active service.  Therefore, the Board 
finds that the veteran has a current back disability that 
began during service and service connection for a low back 
disability is granted.

ORDER

Service connection for a low back disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


